UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4079 John Hancock Equity Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel & Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: July 31, 2007 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Technology Leaders Fund Securities owned by the Fund on July 31, 2007 (unaudited) Issuer Shares Value Common stocks 91.19% (Cost $2,318,060) Application Software 2.05% IONA Technologies Plc, ADR (Ireland) (F)(I) 4,700 18,800 Synopsys, Inc. (I) 1,600 39,136 Communications Equipment 15.71% Cisco Systems, Inc. (I) 5,340 154,378 Comverse Technology, Inc. (I) 4,075 78,525 Corning, Inc. (I) 2,250 53,640 Telefonaktiebolaget LM Ericsson AB, ADR (Sweden) (F) 1,500 56,115 Nokia Corp., ADR (Finland) (F) 2,058 58,941 QUALCOMM, Inc. 1,008 41,982 Computer & Electronics Retail 1.18% Best Buy Co., Inc. 750 33,443 Computer Hardware 13.35% Apple, Inc. (I) 330 43,481 Dell, Inc. (I) 3,700 103,489 Hewlett-Packard Co. 5,000 230,150 Computer Storage & Peripherals 2.42% Western Digital Corp. (I) 3,200 68,320 Data Processing & Outsourced Services 5.26% Banctec, Inc. (I) 8,920 71,360 Electronic Data Systems Corp. 1,450 39,136 Euronet Worldwide, Inc. (I) 1,500 38,115 Environmental & Facilities Service 0.53% Force Protection, Inc. (I)(K) 950 14,915 Household Appliances 1.20% iRobot Corp. (I)(L) 1,900 33,972 Human Resource & Employment Services 1.72% Monster Worldwide, Inc. (I) 1,250 48,613 Integrated Telecommunication Services 2.19% NTELOS Holdings Corp. 2,310 61,908 Page 1 John Hancock Technology Leaders Fund Securities owned by the Fund on July 31, 2007 (unaudited) Internet Software & Services 12.33% eBay, Inc. (I) 2,000 64,800 Google, Inc. (Class A)(I) 160 81,600 Greenfield Online, Inc. (I) 1,750 28,420 NDS Group Plc, ADR (United Kingdom) (F)(I) 2,300 100,555 United Online, Inc. 2,540 35,865 Yahoo!, Inc. (I) 1,590 36,968 IT Consulting & Other Services 1.04% Accenture Ltd. (Class A) (Bermuda) (F) 700 29,491 Movies & Entertainment 1.39% Disney (Walt) Co. (The) 1,192 39,336 Office Electronics 1.42% Xerox Corp. (I) 2,300 40,158 Semiconductor Equipment 3.27% Cymer, Inc. (I) 750 32,063 Mattson Technology, Inc. (I) 6,050 60,258 Semiconductors 12.82% ASM International NV (Netherlands) (F)(I) 1,500 42,330 Integrated Device Technology, Inc. (I) 2,000 32,540 Intel Corp. 5,300 125,186 Qimonda AG, ADR (Germany) (F)(I) 2,700 39,960 Texas Instruments, Inc. 1,600 56,304 Trident Microsystems, Inc. (I) 2,550 38,786 Verigy Ltd. (Singapore) (F)(I) 1,100 26,906 Systems Software 8.01% Microsoft Corp. 4,800 139,152 Oracle Corp. (I) 4,550 86,996 Technology Distributors 1.91% Arrow Electronics, Inc. (I) 700 26,754 Ingram Micro, Inc. (Class A) (I) 1,350 27,068 Wireless Telecommunication Services 3.39% RF Micro Devices, Inc. (I)(L) 13,800 95,772 Page 2 John Hancock Technology Leaders Fund Securities owned by the Fund on July 31, 2007 (unaudited) Par value Issuer, description, maturity date Value Short-term investments 13.77% (Cost $388,789) Joint Repurchase Agreement 9.10% Joint Repurchase Agreement with Bank of America Corp. dated 7-31- 07 at 5.120% to be repurchased at $257,037 on 8-1-07, collateralized by $216,199 of U.S. Treasury Bond, 7.500%, due 11-15-2016 (valued at $262,140 including interest) 257 257,000 Shares Cash Equivalents 4.67% John Hancock Cash Investment Trust (T)(W) 131,789 131,789 Total investments (Cost $2,706,849) 104.96% Other assets and liabilities, net (4.96%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 3 John Hancock Technology Leaders Fund Notes to Schedule of Investments July 31, 2007 (unaudited) ADR American Depositary Receipt. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. (I) Non-income-producing security. (K) Direct placement securities are restricted to resale. They have been fair valued in accordance with procedures approved by the Trustees after consideration of restrictions as to resale, financial condition and prospects of the issuer, general market conditions and pertinent information in accordance with the Fund's bylaws and the Investment Company Act of 1940, as amended. The Fund has limited rights to registration under the Securities Act of 1933 with respect to these restricted securities. Additional information on these securities is shown on the direct placement table following these footnotes. (L) All or a portion of this security is on loan as of July 31, 2007. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. The cost of investments owned on July 31, 2007, including short-term investments, was $2,706,849. Gross unrealized appreciation and depreciation of investments aggregated $355,100 and $97,473 respectively, resulting in net unrealized appreciation of $257,627. Footnotes to Schedule of Investments - Page 1 John Hancock Technology Leaders Fund Direct Placement Securities July 31, 2007 (unaudited) Value as a percentage Acquisition Acquisition of Fund's Value as of Issuer, description date cost net assets July 31, 2007 Force Protection, Inc. Common stock 12-19-06 $11,163 0.53% $14,915 Direct Placement Securities Notes to Schedule of Investments Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the valuation provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. The Adviser is responsible for ensuring that the agreement is fully collateralized at all times. Securities lending The Fund may lend securities in amounts up to 331
